DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 15 June 2022 is acknowledged and has been entered.
Status of the Claims:
Claims 1-6 have been withdrawn.
Claims 9, 10 and 16 have been cancelled.
New claims 20-23 have been submitted.
Claims 7, 6, 11-15 and 17-23 are presented for examination on the merits.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 7, 6, 11-15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of improving mood (i.e., increasing positive and/or decreasing negative mood parameters) by improving “good” fecal bacteria (i.e., Lactobaccillus and Bifidobacterium) by using a nutritional supplement combination including extracts plant material from New Zealand pine (Pinus radiata) bark, Asian apple (Malus domestica) fruit/peel, and French 30 grape (Vitus vinifera) seed as well as 6 WO 2019/046660 PCT/US2018/048980specific strains of probiotic bacteria, prebiotic fibers, and phytobiotic plant extracts (see Example 1 and Table 1 or Table 2) , does not reasonably provide enablement for any method of altering the mood state of a subject by administration of a nutritional supplement comprising any plant material from any and all pine bark, any plant material from any and all apple fruit, and 2Attorney Docket No. 103547.0011any plant material from and and all grape seed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary; limited amount of guidance and limited number of working examples provided in the specification; nature of the invention; state of the prior art; relative skill level of those in the art; predictability or unpredictability in the art; and breadth of the claims. In re Wands, 8USPQ2d 1400, 1404 (Fed. Cir. 1988).
Applicant’s claims are drawn a method of supplementation to improve mood in a subject. However, the specification provides only one working example, that of a supplement containing the specific components set forth in Tables 1 and 2. Regarding the extraction solvent used to obtain the claims product with anti-inflammatory properties, it is well known in the art that polarity of solvents plays a key role in determining the final product obtained by an extraction. However, because many phytochemicals remain undiscovered, the skilled artisan has to make his/her best educated guess as to what types of phytochemicals will be successfully extracted with a solvent of a particular polarity. Oftentimes, unless the constituents in a particular natural product extract have been well evaluated and documented in the literature, the skilled artisan must adhere to trial and error protocols in order to quantitatively determine phytochemical constituents present in samples obtained from respective extraction procedures. These procedures are common when, for example, a natural product or part thereof has been documented in the literature as possessing some medicinal quality. The skilled artisan will attempt numerous extraction protocols in an attempt to isolate particular ingredient(s) that have medicinal efficacy. Typically, beginning with the first crude extraction, it is a guess as to whether or not the extract will possess certain phytochemical constituents. For example, unpredictability with regard to natural extracts due to their highly complex nature has been well documented. Revilla et al. (J. Agric. Food Chem. (1998), vol. 46, pp. 4592-4597) showed that the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (See tables 1, 2, 4, 5, 6 and 7 in Revilla). In turn, each product would possess varying pharmacological properties based upon their respective methods of extraction. Thus, the functional property of an extract of pine bark, apple, grape seed, etc. as a mood enhancer, or gut microbe improver, etc. is not considered to be predictable because the type of extraction used to produce the extract would have a significant impact on the chemical characteristics of the extract. 
The specification does not provide any specific guidance to show that any and all extracts of any and all pine bark, apple or grape seed have the claimed efficacy.  An artisan would have to test every potential extraction technique with the virtually limitless number of solvents as well as every species of Pinus (126 species), Malus (30-35 species) and Vitus (79 species) from every specific locale in order to determine if it is able to enhance mood by promoting good bacteria in the gut. This degree of experimentation clearly places an undue burden on the artisan of ordinary skill. The specification only provides testing data that the composition described in Table 1 and 2 results in  a significant increase in populations of "good" bacteria (+28% Lactobacillus; +30% Bifidobacterium)  and improved mood state: positive (+25% Global Mood; +44% Vigor) and negative (-55% Depression; -45% Tension; -64% Fatigue; -43% confusion; 5onfusion; -54% Anger) (see paragraph [0026]). Given the wide range of possible resulting extracts that could potentially result from various extraction methods, the presence of a single example of an extract mixture that possesses beneficial mood enhancing properties provides insufficient guidance to the person to practice the invention.
Consequently, given the unpredictability of the art, the lack of guidance from the specification and the quantity of experimentation needed to practice the claimed invention, the claims are not considered to be enabled for the full scope of the claims.

Claims 7, 6, 11-15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, no that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

          The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” MPEP § 2163.

Level of Skill and Knowledge in the Art:

          The MPEP indicates:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.


Applicant has provided evidence of only a single example of a method of improving mood (i.e., increasing positive and/or decreasing negative mood parameters) by improving “good” fecal bacteria (i.e., Lactobaccillus and Bifidobacterium) by using a nutritional supplement combination including extracts plant material from New Zealand pine (Pinus radiata) bark, Asian apple (Malus domestica) fruit/peel, and French 30 grape (Vitus vinifera) seed as well as 6 WO 2019/046660 PCT/US2018/048980specific strains of probiotic bacteria, prebiotic fibers, and phytobiotic plant extracts (see Example 1 and Table 1 or Table 2). 
          There is well-known unpredictability regarding natural product extracts and their e.g., pharmaceutical capabilities. The resulting compositions and thus functional properties of an extraction process are highly dependent on the particular steps of the extraction and the extraction solvent employed.

         Raskin et al. clearly establish the grave unpredictability of elucidating active ingredients from natural sources:

Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.

          Partial Structure, Physical and/or Chemical Properties:
Applicants have not elucidated any particular phytochemicals in their recovered extract that possesses mood promoting or gut microbe improving  properties.  Therefore, no structure or physical/chemical properties of the extracts have been disclosed.

Functional Characteristics Alone or Structure/Function Correlation:
Again, Applicants have not elucidated any phytochemicals in their extracts.   Therefore, Applicants have not demonstrated any correlation between the structure of any component which resides in the extract(s) to any particular function.  

Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 
There is no known means for predicting the capability of other extracts, besides the extract(s)  specifically described in the instant disclosure, with regard to efficacy in e.g., mood improvement or “good” bacteria increase.  The skilled artisan could not even relatively predict what other extracts would perform this function.  Absent any discussion regarding correlation between structure and function, even the most skilled of artisans would need to guess what other extracts could potentially have the effect(s) listed in the claim(s).

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rendered vague and indefinite by the term “effective amount”. Does the term mean effective for “altering the mood state of a subject” or the myriad of recited effects, such as “modulate fecal bacteria” or as in the new claims “increase fecal Bifidobacterium levels” or “increase fecal Lactobacillus levels”. It is unclear if this is the same effective amount and Applicant is simply reciting diverse intended result of positively recited step of the claimed method of “administering to the subject an effective amount of a nutritional supplement”. It is particularly confusing, since in some claims such as 13, 14 and 17-20, Applicant states that “the method is effective for …”. This inconsistent language between the original claims and the new claims has introduced some indefiniteness into the claims.
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.

Note on claim interpretation: For purposes of examination the claims are given their broadest reasonable interpretation (BRI). Given the indefiniteness of the claims, particularly in reference to the subject group, a precise interpretation is difficult. However, in order to expedite examination and practice compact prosecution, the claims as drafted are given their BRI.
The claims under examination are directed to a method “of altering the mood state of a subject” containing the single positively recited step of “administering to the subject an effective amount of a nutritional supplement”. As stated above, it is unclear that the “subject” limits the patient group in any way from the general population. Furthermore, the intended result of altering the mood of the subject is simply a result of the administration of the composition containing the three extract and does not effectively limit the claim (see e.g. Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) ( “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).
Thus the BRI of the instant claims are a method of treating a healthy subject comprising the step of administering a composition comprising inter alia extracts of pine bark, grape seed and apple peel or fruit.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 11-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al. (US 9,028,890) in view of Ku et al (2008).
Ferrari teaches a nutritional supplement comprising: plant material from pine bark; and plant material from apple fruit/peel and plant material from grape seed and method of using it to treat sexual dysfunction. Ferrari further teaches wherein the nutritional supplement is effective for increasing positive mood state (see entire document, including e.g., col 4, In 62-65; col 13 In 47-52; col 29, ln 31-33; col 30 In 54-56; table 2).
The cited reference does not explicitly disclose the use of Pinus radiata (or Monterey pin) as the source of the pine bark extract.
Ku et al. beneficially discloses that hot water extracts (HWEs) from Pinus radiata bark have a potent antioxidant activity and high polyphenol content as well as that the potent antiradical activity of HWE from pine barks was significantly dependent on proanthocyanidin (PA) content in each bark. The main constituents of HWE have been identified as phenolic acids (protocatechuic acid), flavonoids (taxifolin, non-gallate catechin, quercetin) and a large amount of PA, implying its potential as a potent antioxidant. The chemical composition of HWE was very similar to that of the commercially traded Pycnogenol.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to further include Pinus radiata bark extract within the nutritional supplement taught by Ferrari et al. based upon the beneficial teachings provided by Ku et al. with respect to the similar beneficial polyphenolic antioxidant profile between hot water extracts of Pinus radiata and that of Pycnogenol disclosed by Ferrari et al.

Claims 7, 8, 11-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Frontela-Saseta et al. (2011) and Kaur et al. (2008) and Veeriah et al. (2006).
Frontela-Saseta et beneficially teach that pine bark extract has been demonstrated to have antioxidant properties mainly attributed to its phenolic constituents and it has been reported to be significantly antiinflammatory, antimutagenic and anticarcinogenic. The study examined the effect of in vitro gastrointestinal digestion on the antioxidant and antiproliferative effect of fruit juices enriched with a commercial pine bark extract (Pycnogenol) on a colon carcinoma cell line (Caco-2). Pycnogenol enrichment led to a high antiproliferative effect between 24 and 72 h of incubation with undigested pineapple juice compared with the non-enriched juice. It was concluded that Pycnogenol provides a source of phenolic compounds with high stability to in vitro gastrointestinal conditions.
Kaur et al. (2008) beneficially teach that approach to control colorectal cancer (CRC) is its preventive intervention by dietary agents or those consumed as supplements. Grape seed extract (GSE) is one such supplement widely consumed by humans for its several health benefits. GSE inhibits CRC cell HT29 growth in culture and nude mice xenograft. Since GSE is available commercially through different vendors, here we assessed whether GSE from two different manufacturers produces comparable biological effects in a panel of human CRC cell lines. Our results show that irrespective of source, GSE strongly inhibits CRC cell growth. Furthermore, an induction of apoptosis was observed in all three cell lines by GSE. Taken together, these findings suggest that GSE could be an effective CAM agent against CRC possibly due to its strong growth inhibitory and apoptosis inducing effects.
Veeriah et al. beneficially disclose that apples contain significant amounts of flavonoids with antioxidative potential. It was reported that apple flavonoids from an apple extract (AE) inhibit colon cancer cell growth and significantly modulate expression of genes related to xenobiotic metabolism. On the basis of the pattern of differential gene expression found, it was concluded that apple flavonoids modulate toxicological defense against colon cancer risk factors. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons: each of the extracts is known independently to be effective against colon cancer.  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  
Thus it is reasonable to presume that one would combine the specific extracts and administer to a person in need of treatment, which would include those suffering from colon cancer as well a prophylactically to healthy individuals. While the cited references do not explicitly disclose mood state alteration, such would be a result of effective treatment of colon cancer. Such a person would have a mood enhanced by such effective treatment.
The cited references do not specifically teach using the extracts in the amounts claimed by applicant. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention. See e.g., MPEP 2144.05.
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  

Response to Arguments
Applicant’s amendments/arguments, with respect to the indefiniteness rejection of the previous Office action have been fully considered and are persuasive. Applicant’s explanation the what is meant by “pine” is any species of the genus Pinus; what is meant by “apple” is any species of the genus Malus and what is meant by the term “grape” is any species of the genus Vitus, is clear and correct that enormous claim scope is not necessarily indefinite. The 35 USC 112(b) rejection of the previous Office action has been withdrawn. However,  now that the claims are clear, the enormous scope of the claims is deemed not to be supported by the specification, hence the 35 USC 112(a) rejection herein. Consequently, the Office action has been made Non-Final.
Conclusion
No claims are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655